EX – 10.1

 

PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of the 29th day of March, 2004, by and between DDi
Corp. (the “Company”), a corporation organized under the laws of the State of
Delaware, with its principal offices at 1220 Simon Circle, Anaheim, California
92806, and each of the purchasers whose names and addresses are set forth on the
signature page hereof (individually, a “Purchaser” and collectively, the
“Purchasers”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchasers agree as follows:

 

SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 147,679 shares (the “Series B-1 Shares”) of Series B-1 convertible
preferred stock, $0.001 par value per share (the “Series B-1 Convertible
Preferred Stock”) of the Company and up to 1,139,238 shares (the “Series B-2
Shares,” together with the Series B-1 Shares, the “Shares”) of Series B-2
convertible preferred stock (the “Series B-2 Convertible Preferred Stock,”
together with the Series B-1 Convertible Preferred Stock, the “Convertible
Preferred Stock”). The Convertible Preferred Stock is convertible into the
underlying common stock, $0.001 par value per share (the “Common Stock”), of the
Company and specific terms of the Convertible Preferred Stock will be set forth
in a Certificate of Designation for such stock, to be filed March 30, 2004 (the
“Certificate of Designation”) attached as Exhibit A hereto.

 

SECTION 2. Agreement to Sell and Purchase the Shares. Subject to the
satisfaction (or waiver) of the conditions to the Closing (as defined in Section
3) set forth in Sections 8 and 9 at the Closing, the Company will issue and sell
to the Purchasers, and each Purchaser, severally and not jointly, will buy from
the Company, upon the terms and conditions hereinafter set forth, the number and
series of Shares (at the purchase price) set forth opposite such Purchaser’s
name on the Schedule of Purchasers attached hereto as Appendix I. It shall be a
condition to the consummation of the Closing that at least $60 million of the
aggregate purchase price set forth on such Schedule of Purchasers be invested by
the Purchasers on the Closing Date.

 

SECTION 3. Delivery of the Shares at the Closing. The date and time of the
closing (the “Closing”) shall be 10:00 a.m., New York time, on March 29, 2004
(the “Closing Date”), subject to the satisfaction (or waiver) of all of the
conditions to the Closing set forth in Sections 8 and 9 (or such later date as
is mutually agreed to by the Company and the Purchasers). The Closing shall
occur on the Closing Date at the offices of Morrison & Foerster LLP, 1290 Avenue
of the Americas, New York, New York 10104 or at such other time, date and place
as the Company and the Purchasers acquiring in the aggregate a majority of the
Shares to be sold hereunder may designate in writing.

 

At the Closing, the Company shall deliver to each Purchaser one or more stock
certificates registered in the name of the Purchaser, or, if so indicated on the
Stock Certificate Questionnaire attached hereto as Appendix II, in such nominee
name(s) as designated by such



--------------------------------------------------------------------------------

Purchaser, representing the number of Shares set forth on the Schedule of
Purchasers and bearing an appropriate legend referring to the fact that the
Shares were sold in reliance upon the exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”) provided by Section
4(2) thereof and Rule 506 thereunder. The name(s) in which the stock
certificates are to be registered are set forth in the completed Stock
Certificate Questionnaire for each Purchaser attached hereto as Appendix II.

 

SECTION 4. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser as follows:

 

4.1 Organization; Good Standing; Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business as presently conducted and as proposed to be conducted by it and to
enter into and perform this Agreement and to carry out the transactions
contemplated in this Agreement. Each of the Company’s subsidiaries (as defined
in Rule 405 under the Securities Act) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation and has full
corporate, limited liability or other power and authority to conduct its
business as presently conducted and as proposed to be conducted by it. The
Company and each of its subsidiaries is duly qualified and in good standing to
do business as a foreign corporation in each jurisdiction in which the failure
to so qualify would have a material adverse effect on the business, results of
operations, properties or condition (financial or otherwise) of the Company and
its subsidiaries taken as a whole (a “Material Adverse Effect”) and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company owns 100% of the outstanding equity securities of
each of its subsidiaries and no other Person has any right to acquire any equity
securities of any subsidiary of the Company, except for shares of preferred
stock of DDi Europe Limited issuable to holders of the Company’s Series A
Preferred Stock upon conversion or exchange of the Company’s Series A Preferred
Stock. The Company’s only “significant subsidiaries,” as such term is defined in
Rule 1-02 of Regulation S-X of the Securities and Exchange Commission (the
“Commission”), are set forth on Schedule 4.1. Except for such significant
subsidiaries, and other subsidiaries which are either inactive or which do not
otherwise constitute significant subsidiaries, the Company does not own,
directly or indirectly, any capital stock of, or other equity or voting
interests in, any corporation, partnership, joint venture, association, limited
liability company or other entity.

 

4.2 Authorization. The Company has taken all corporate action required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder including the issuance of the Shares. This Agreement
is a legal, valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights generally and except that the availability of equitable remedies,
including specific performance, is subject to the discretion of the court before
which any proceeding therefor may be brought.

 

4.3 Valid Issuance of Preferred Stock. When issued to and paid for by the
Purchasers in accordance with the terms of this Agreement, the Shares will be
duly

 

2



--------------------------------------------------------------------------------

authorized, validly issued, fully paid and nonassessable free and clear of all
liens, pledges, restrictions and encumbrances, and the issuance of the Shares
will not be subject to any preemptive or similar rights. The Company shall at
all times reserve and keep available, out of its authorized but unissued Common
Stock, solely for the purpose of effecting the conversion or redemption of the
Shares, the full number of shares of Common Stock issuable upon the conversion
or redemption of all Shares from time to time outstanding, and as of the Closing
Date, the Company shall have reserved for issuance 150% of the shares of Common
Stock that are issuable upon conversion or redemption of the Shares on the
Closing Date. The shares of Common Stock that may be issued to the Purchasers as
a dividend on the Shares or upon redemption or conversion of the Shares have
been duly authorized, and upon such issuance will be validly issued, fully paid
and nonassessable, free and clear of all liens, pledges, restrictions and
encumbrances, and the issuance of such shares of Common Stock will not be
subject to any preemptive or similar rights. Other than as disclosed on Schedule
4.3, no stockholder of the Company has any right (which has not been waived or
has not expired by reason of lapse of time following notification of the
Company’s intent to file the registration statement to be filed by it pursuant
to Section 10 (the “Registration Statement”)) to require the Company to register
the sale of any securities owned by such securityholder under the Securities Act
in the Registration Statement. Except as contemplated by the Approval (as
defined in the Certificate of Designation), no further approval or authority of
the stockholders or the Board of Directors of the Company will be required for
the consummation of the transactions contemplated hereby, including the issuance
and sale of the Shares to be sold by the Company as contemplated herein and any
shares of Common Stock that may be issued to the Purchasers as a dividend on the
Shares or upon redemption or conversion of the Shares (such shares of Common
Stock are collectively referred to herein as the “Conversion Shares”).

 

4.4 Capitalization. As of the date of this Agreement, the authorized and
outstanding capitalization of the Company consists of (i) a total of 5,000,000
authorized shares of preferred stock, $0.001 par value per share, of which
1,000,000 are designated as Series A Preferred Stock, and 1,000,000 of which
were issued and outstanding as of the close of business on March 25, 2004, all
of which are Series A Preferred Stock and (ii) a total of 75,000,000 authorized
shares of Common Stock, $0.001 par value per share, of which 25,999,926 shares
were issued and outstanding as of the close of business on March 25, 2004, which
includes 1,250,000 that are restricted and subject to forfeiture under certain
circumstances under the Company’s 2003 Management Equity Incentive Plan (the
“Plan”). All of such outstanding shares are validly issued, fully paid and
nonassessable, and have been issued in compliance with the applicable federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. In addition to the foregoing, as of March 25, 2004, (i)
options to purchase a total of up to 2,418,758 shares of Common Stock were
outstanding under the Plan, (ii) the Company is authorized to grant options to
purchase up to 2,521,362 additional shares of Common Stock pursuant to the Plan,
(iii) warrants to purchase up to a total of 3,228,364 shares of Common Stock
(after giving effect to the transactions contemplated hereby) were outstanding
pursuant to a Secured Lender Warrant Agreement, dated as of December 12, 2003,
subject to increase pursuant to anti-dilution protection provisions in the
Secured Lender Warrant Agreement, and (iv) warrants to purchase up to a total of
807,090 shares of Common Stock (after giving effect to the transactions
contemplated hereby) were outstanding pursuant to a Senior Discount Warrant
Agreement, dated as of December 12, 2003, subject to increase pursuant to the

 

3



--------------------------------------------------------------------------------

anti-dilution protection provisions in that agreement. All shares of Common
Stock issuable upon exercise of such options and warrants, upon issuance in
accordance with the terms thereof, will be validly issued, fully paid and
nonassessable and, assuming compliance by the holders thereof with their
respective obligations under the constituent agreements and instruments relating
to such securities, will be issued in compliance with applicable federal and
state securities laws. In addition, the Company is authorized to issue up to
600,000 shares of Common Stock pursuant to stock options to be granted to
non-employee directors of the Company pursuant to the Company’s 2003 Directors
Equity Incentive Plan. Except as set forth in this Section 4.4, there are no
other outstanding options, warrants or similar agreements or rights for the
purchase from the Company of any shares of its capital stock or any securities
convertible into or ultimately exchangeable or exercisable for any shares of the
Company’s capital stock, whether or not having anti-dilution rights. Without
limiting the foregoing, except as described in Schedule 4.4, no preemptive
right, co-sale right, right of first refusal, registration right, or other
similar right exists with respect to the issuance and sale of the Shares or the
Conversion Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Convertible Preferred Stock or
Common Stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.

 

4.5 Defaults. Neither the issuance and sale of the Shares hereunder nor
execution and delivery of this Agreement and the performance of the Company’s
other obligations hereunder will (A) violate or conflict with, result in a
breach of or constitute a default (or an event that, with notice or lapse of
time, would constitute a default) under (i) the certificate of incorporation or
bylaws of the Company; (ii) any decree, judgment, order or determination of any
court, governmental agency or body, or any arbitrator having jurisdiction over
the Company or any of the Company’s assets; (iii) any law, rule or regulation
applicable to the Company or its subsidiaries; or (iv) any contract, agreement,
mortgage, indebtedness, indenture, or instrument by which the Company or any of
its subsidiaries is bound or to which any property or assets of the Company or
any of its subsidiaries is subject, except in the case of (iv) above where such
violations, conflicts, breaches or defaults could not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect, or (B)
result in the creation or imposition of any lien, encumbrance, claim, security
interest or restriction whatsoever upon any of the properties or assets of the
Company or any of its subsidiaries or an acceleration of indebtedness pursuant
to any obligation, agreement or condition contained in any bond, debenture, note
or any other evidence of indebtedness or any indenture, mortgage, deed of trust
or any other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which it is bound or to which any of the property
or assets of the Company or any of its subsidiaries is subject, except where any
of the foregoing could not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect. Neither the sale of the Shares
hereunder nor the performance of the Company’s other obligations under this
Agreement will result in the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization, right or approval applicable
to the Company or any of its subsidiaries, its businesses or operations or any
of its assets or properties. No consent, approval, authorization or other order
of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body in the United States or any
other person is required for the execution and delivery of this Agreement and
the valid issuance and sale of the Shares to be sold pursuant to this Agreement,
other than such as have been made or obtained, and except for the filing of a
Form D with the Commission (as defined below). Based in part on the
representations made by each of the Purchasers in this Agreement, the offer and
sale of the Shares to each of the Purchasers will be in compliance with
applicable federal and state securities laws.

 

4



--------------------------------------------------------------------------------

4.6 General Solicitation. Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 

4.7 Exchange Act Filings. The Company’s Annual Report on Form 10-K for the year
ended December 31, 2002, the Company’s Quarterly Reports on Form 10-Q for the
quarterly periods ended March 31, 2003, June 30, 2003 and September 30, 2003,
all Current Reports on Form 8-K filed or furnished by the Company after December
31, 2002, (collectively, the “Disclosure Documents”), as of the respective dates
thereof, do not contain any untrue statements of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading. The Disclosure Documents were timely filed and have been prepared in
compliance with the requirements of the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), in all material respects.
The Company has timely made all filings required under the Exchange Act during
the twelve months preceding the date of this Agreement. The Company is in
compliance with the applicable requirements of the Sarbanes-Oxley Act of 2002
and the rules and regulations thereunder promulgated by the Commission and the
applicable rules and regulations of the NNM (as defined below).

 

4.8 Financial Statements. Except to the extent they have been updated or
superseded by the financial statements included in subsequently filed Disclosure
Documents, the consolidated financial statements of the Company included in each
of the Disclosure Documents, including the schedules and notes thereto, comply
in all material respects with all applicable accounting requirements and the
requirements of the Exchange Act (as applicable) and all rules and regulations
promulgated thereunder, fairly present, the financial condition and results of
operations and cash flows of the Company and its subsidiaries at the respective
dates and for the respective periods indicated and have been prepared in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied throughout such periods; provided, however, that unaudited financial
statements contained in the Disclosure Documents have been prepared by the
Company pursuant to the rules and regulations of the Commission, and certain
information and disclosures normally included in financial statements prepared
in accordance with GAAP have been condensed or omitted pursuant to such
regulations. The other financial information contained in the Disclosure
Documents has been prepared on a basis consistent with the financial statements
of the Company. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.

 

4.9 No Material Change. Except as described in Schedule 4.9, since September 30,
2003, there has not been (a) any change in the properties, business, results of
operations, prospects or condition (financial or otherwise) of the Company and
its subsidiaries, taken as a whole, (b) any event affecting the Company, (c) any
obligation or liability, direct or contingent, incurred by the Company or any of
its subsidiaries, except obligations incurred in the

 

5



--------------------------------------------------------------------------------

ordinary course of business, (d) any loss or damage (whether or not insured) to
the physical property of the Company which has been sustained which could, in
each of the above cases, whether individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (e) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or (f) any change in the Company’s method of accounting.

 

4.10 Offering. Subject in part to the truth and accuracy of each Purchaser’s
representations set forth in Section 5 of this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
on the part of the Company is required in connection with the consummation of
the transactions contemplated by this Agreement, except for the filing of a Form
D with the Commission.

 

4.11 Intellectual Property. The Company and its subsidiaries own or possess,
adequate trademarks, trade names and other rights to inventions, know-how,
patents, copyrights, confidential information and other intellectual property
(collectively “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them. The Company and its
subsidiaries do not have any knowledge of any infringement by the Company or its
subsidiaries of trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, trade secrets or other intellectual property rights of others and,
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding its intellectual property rights; and the Company and its subsidiaries
are unaware of any facts or circumstances which might give rise to any of the
foregoing. The Company and its subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

 

4.12 Contracts. Neither the Company nor any of its subsidiaries is in violation
or default of (a) any instrument, judgment, order, writ, decree or contract or
in the performance of any bond, debenture, note or other evidence of
indebtedness to which it is a party or by which it is bound, nor is the Company
or any of its subsidiaries in violation of any provision of any federal or state
statute, rule or regulation or any law, ordinance or order of any court or
governmental agency or authority applicable to the Company or its subsidiaries,
which violations could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect or (b) of any provision of its
certificate of incorporation or bylaws or other charter document, as amended.
The contracts, agreements, mortgages, indebtedness, indentures and instruments
that are material to the Company are in full force and effect on the date
hereof, and neither the Company, any of its subsidiaries, nor, to the Company’s
knowledge, any other party to such contracts is in breach of or default under
any of such contracts which could reasonably be expected to result in a Material
Adverse Effect.

 

4.13 Exchange Act Registration. The Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. The Company’s Common Stock is listed on the Nasdaq National Market
(the “NNM”), the Company currently is in compliance

 

6



--------------------------------------------------------------------------------

with the rules and regulations of the NMM, and the Company has not received any
notice that the Common Stock is being considered by the NNM for delisting or
suspension. The Company has filed an application to secure designation and
quotation of all of the Conversion Shares on the NNM.

 

4.14 Taxes. The Company and all its subsidiaries have filed all necessary
federal, state and foreign tax returns and have paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a tax deficiency which has
been asserted or threatened against the Company or any of its subsidiaries.

 

4.15 Legal Proceedings. Except as described in Schedule 4.15, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any of its subsidiaries or any of their respective properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) could adversely affect or challenges the legality, validity or
enforceability of any of this Agreement or the issuance of the Shares or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Except as described in Schedule 4.15,
neither the Company, its subsidiaries, nor, to the knowledge of the Company, any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company, any of its subsidiaries or any current or
former director or officer of the Company or any of its subsidiaries. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

 

4.16 Governmental Permits, Etc. The Company and its subsidiaries have all
necessary franchises, licenses, certificates and other authorizations
(collectively, “Permits”) from any foreign, federal, state or local government
or governmental agency, department, or body that currently are necessary for the
operation of the business of the Company and its subsidiaries as currently
conducted. Neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any Permit.

 

4.17 Disclosure. The Company understands and confirms that the Purchasers have
and will rely on the representations and warranties in this Agreement in
purchasing the Shares. All disclosure provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby furnished by or
on behalf of the Company is true and correct and does not contain as of such
date any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

4.18 No Manipulation of Stock. The Company has not taken and will not take any
action in violation of applicable law designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Common Stock to facilitate the sale or resale of the Shares.

 

7



--------------------------------------------------------------------------------

4.19 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

 

4.20 Accountants. PriceWaterhouseCoopers LLP, who (i) the Company expects will
express their opinion with respect to the financial statements to be included in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2003,
and (ii) expressed their opinion with respect to the other financial statements
to be included or incorporated in the Registration Statement and the prospectus
included therein, are independent accountants as required by the Securities Act
and the rules and regulations promulgated thereunder.

 

4.21 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Purchasers hereunder on the
Closing Date, will be, or will have been, fully paid or provided for by the
Company and all laws imposing such taxes will be or will have been fully
complied with.

 

4.22 Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company is
engaged. The Company does not have any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost, except for such
increases in cost or decreases in coverage as are likely to be experienced by
similarly situated companies.

 

4.23 Transactions with Affiliates and Employees. Except as described in the
Disclosure Documents, none of the officers or directors of the Company or any of
its subsidiaries and, to the knowledge of the Company, none of the employees of
the Company or any of its subsidiaries is presently a party to any transaction
with the Company or any of its subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (a) for payment of salary or consulting
fees for services rendered, (b) reimbursement for expenses incurred on behalf of
the Company or any of its subsidiaries and (c) for other employee benefits,
including stock option agreements under any stock option plan of the Company.

 

8



--------------------------------------------------------------------------------

4.24 Internal Accounting Controls. The Company and its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and its
subsidiaries and designed such disclosure controls and procedures to ensure that
material information relating to the Company and its subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared. The Company’s certifying officers evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
Form 10-Q for the quarter ended September 30, 2003 (such date, the “Evaluation
Date”). The Company presented in its Form 10-Q for the quarter ended September
30, 2003 the conclusions of the certifying officers about the effectiveness of
the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
Item 307(b) of Regulation S-K under the Exchange Act) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting or, to the Company’s knowledge, in other
factors that could materially affect the Company’s internal control over
financial reporting.

 

4.25 Certain Fees. Other than a fee to be paid by the Company to Houlihan Lokey
Howard & Zukin (the “Placement Agent”) at the Closing, no brokerage or finder’s
fees or commissions are or will be payable by the Company or any of its
subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. To the knowledge of the Company, the Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement.

 

4.26 Registration Rights. Except as described in Schedule 4.26 and except
pursuant to the terms hereof, no person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

 

4.27 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchasers or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of the
NNM.

 

9



--------------------------------------------------------------------------------

4.28 Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its subsidiaries, is any such dispute threatened. None of the Company’s or
its subsidiaries’ employees is a member of a union which relates to such
employee’s relationship with the Company, neither the Company nor any of its
subsidiaries is a party to a collective bargaining agreement, and the Company
and its subsidiaries believe that their relations with their employees are good.
No executive officer (as defined in Rule 501(f) of the 1933 Act) has notified
the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. No executive officer, to
the best knowledge of the Company and its subsidiaries, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not result,
individually or in the aggregate, in a Material Adverse Effect.

 

4.29 Material Non-Public Information. Except as set forth in Schedule 4.29, the
Company has not provided and will not provide any of the Purchasers or their
counsel with any material non-public information regarding the Company or its
securities. Upon the performance by the Company of its obligations set forth in
Section 7.5 at the times set forth therein, the Purchasers will not be in
possession of any such material non-public information.

 

4.30 Properties. Except as described in Schedule 4.30, the Company and its
subsidiaries have good and marketable title to all the properties and assets
reflected as owned by them in the financial statements included in or
incorporated by reference into the Disclosure Documents, subject to no lien,
mortgage, pledge, charge or encumbrance of any kind except (a) those, if any,
reflected in such financial statements or (b) those which are not material in
amount and do not adversely affect the use made and promised to be made of such
property by the Company or any of its subsidiaries. The Company and its
subsidiaries hold their leased properties under valid and binding leases, with
such exceptions as are not materially significant in relation to their
respective businesses. Except as disclosed in the Disclosure Documents, the
Company and its subsidiaries own or lease all such properties as are necessary
to its operations as now conducted.

 

4.31 Solvency. Based on the financial condition of the Company and its
subsidiaries on a consolidated basis as of the Closing Date (and assuming that
the Closing shall have occurred), (a) the fair saleable value of the assets of
the Company and its subsidiaries on a consolidated basis exceeds the amount that
will be required to be paid on or in respect of, the existing debts and other
liabilities (including known contingent liabilities) of the Company and its
subsidiaries on a consolidated basis as they mature, (b) the assets of the
Company and its subsidiaries on a consolidated basis, together with such
additional capital as the Company

 

10



--------------------------------------------------------------------------------

believes is reasonably available to the Company and its subsidiaries, do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company and its subsidiaries, and (c) the current cash
flow, together with the proceeds of the Company and its subsidiaries on a
consolidated basis would receive were it to liquidate all of its assets, after
taking into account all anticipated uses of the cash would be sufficient to pay
all amounts on or in respect of its debt when such amounts are required to be
paid. Neither the Company nor any of its subsidiaries intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).

 

4.32 Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover provision under the Company’s Certificate of
Incorporation or the laws of Delaware or any agreement to which the Company is a
party that is or could become applicable to the Purchasers as a result of their
and the Company’s fulfillment of their respective obligations or the exercise of
their respective rights under this Agreement, including without limitation the
Company’s issuance of the Shares and the Conversion Shares.

 

4.33 Certain Registration Matters. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers under this Agreement or for the issuance of shares of Common
Stock to the Purchasers as payment of a dividend on the Shares or upon
redemption or conversion of the Shares. On March 30, 2004 (after filing its
Annual Report on Form 10-K for the year ended December 31, 2003), the Company
will become eligible to register the resale by the Purchasers of the Conversion
Shares under Form S-3 promulgated under the Securities Act.

 

4.34 Compliance. Each of the Company and its subsidiaries is conducting its
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting its business, including, without
limitation, all applicable local, state and federal environmental laws and
regulations; except where failure to be so in compliance could reasonably be
expected to have a Material Adverse Effect. The Company and its subsidiaries (i)
are in compliance with any and all Environmental Laws (as defined below), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the three foregoing cases, the failure to so comply
could reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.

 

11



--------------------------------------------------------------------------------

4.35 Offering Materials. The Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offering
and sale of the Shares. Neither the Company nor any person acting on its behalf
has in the past or will hereafter take any action independent of the Placement
Agent to sell, offer for sale or solicit offers to buy any securities of the
Company which would subject the offer, issuance or sale of the Shares, as
contemplated by this Agreement, to the registration requirements of Section 5 of
the Securities Act.

 

4.36 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise could be
reasonably expected to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings.

 

4.37 Acknowledgment Regarding Purchase of Shares. The Company acknowledges and
agrees that each of the Purchasers is acting solely in the capacity of an arm’s
length purchaser with respect to the Company in connection with this Agreement
and the Certificate of Designation and the transactions contemplated hereby and
thereby. The Company further acknowledges that each Purchaser is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement and the Certificate of Designation and the
transactions contemplated hereby and thereby, and that any advice given by any
of the Purchasers or any of their respective representatives or agents in
connection with this Agreement and the Certificate of Designation and the
transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Shares. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation by the Company and its
representatives.

 

4.38 Undisclosed Events, Liabilities, Developments or Circumstances. Except for
the issuance of the Shares contemplated by this Agreement and as disclosed on
Schedule 4.29, no event, liability, development or circumstance has occurred or
exists, or is contemplated to occur, with respect to the Company or its
subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the Commission relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly disclosed.

 

4.39 Acknowledgement of Dilution; Hedging. The Company acknowledges that that
the issuance of the Conversion Shares, as contemplated hereby and by the
provisions of the Certificate of Designation, could result in material dilution
of the equity interests in the Company held as of the date hereof by the
Company’s existing stockholders. The Company further acknowledges that (i) one
or more Purchasers may engage in hedging activities at various times during the
period that the Shares are outstanding, including, without limitation,

 

12



--------------------------------------------------------------------------------

during the periods that the value of the Common Stock deliverable with respect
to the Shares is being determined, and (ii) such hedging activities (if any)
could reduce the value of such existing stockholders’ equity interests in the
Company at and after the time that the hedging activities are being conducted.

 

SECTION 5. Representations, Warranties and Covenants of the Purchasers. Each
Purchaser, severally and not jointly, represent and warrant to, and covenant
with, the Company that:

 

5.1 Such Purchaser is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares.

 

5.2 Such Purchaser is acquiring the number of Shares set forth opposite such
Purchaser’s name on the Schedule of Purchasers for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act (this representation and warranty not (i) limiting such
Purchaser’s right to sell pursuant to the Registration Statement or in
compliance with the Securities Act and the rules and regulations promulgated
thereunder, (ii) providing any covenant as to the period of time in which such
Purchaser will hold any securities of the Company, or (iii) other than with
respect to any claims arising out of a breach of this representation and
warranty, limiting such Purchaser’s right to indemnification under Section 11).

 

5.3 Such Purchaser covenants with the Company that such Purchaser’s trading and
distribution activities with respect to the Company’s securities will be in
compliance with Regulation M promulgated under the Securities Act. Such
Purchaser agrees that the removal of the restrictive legend from certificates
representing Conversion Shares as set forth in Section 7 is predicated upon the
Company’s reliance that such Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

 

5.4 Such Purchaser has, in connection with its decision to purchase the number
of Shares set forth in the Schedule of Purchasers, has had an opportunity to
discuss this investment with representatives of the Company and ask questions of
them.

 

5.5 Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act;

 

5.6 Such Purchaser will complete or cause to be completed the Registration
Statement Questionnaire attached hereto as part of Appendix II, for use in
preparation of the Registration Statement, and represents and warrants that the
answers thereto will be true and correct as of the effective date of the
Registration Statement and such Purchaser will notify the Company promptly of
any material change in any such information provided in the Registration
Statement Questionnaire until such time as the Purchaser has sold all of its
Shares or Conversion Shares or until the Company is no longer required to keep
the Registration Statement effective.

 

13



--------------------------------------------------------------------------------

5.7 Such Purchaser understands that, except as provided in Section 10 hereof,
(a) the Shares and the Conversion Shares have not been and are not being
registered under the Securities Act and may not be offered for sale, sold,
assigned or transferred unless (i) subsequently registered thereunder, (ii) such
Purchaser shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that the Shares or Conversion Shares to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (iii) such Purchaser provides the
Company with reasonable assurance that the Shares or Conversion Shares can be
sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act, as amended (or a successor rule thereto) (“Rule 144”).
Notwithstanding the foregoing, (x) the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
legal opinion, any transfer of Shares or Conversion Shares by a Purchaser to an
affiliate of such Purchaser, provided that such affiliate agrees to be bound by
all of the applicable provisions of this Agreement and certifies to the Company
that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act; provided further that, solely with respect to Deutsche Bank, AG
London Branch and solely for purposes of this Section 5.5, “affiliate” shall
include QVT Financial LP and any affiliates of QVT Financial LP, including
without any limitation any accounts or entities managed, advised or controlled
by QVT Financial LP, regardless of its relationship, if any, with Deutsche Bank,
AG London Branch, and (y) the Shares or the Conversion Shares may be pledged in
connection with a bona fide margin account in accordance with Section 5.9. Such
Purchaser understands that, until such time as the Shares or the Conversion
Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold or a Registration Statement has been declared effective with
respect to the Conversion Shares, the Shares and the Conversion Shares will bear
a restrictive legend in substantially the following form:

 

“The shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state or other jurisdiction. The shares may not be offered, sold,
pledged or otherwise transferred except (1) pursuant to an exemption from
registration under the Securities Act or (2) pursuant to an effective
registration statement under the Securities Act, in each case in accordance with
all applicable securities laws of the states and other jurisdictions, and in the
case of a transaction exempt from registration, unless the Company has received
an opinion of counsel reasonably satisfactory to it that such transaction does
not require registration under the Securities Act and such other applicable
laws. Notwithstanding the foregoing, the shares may be pledged in connection
with a bona fide margin account.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares or Conversion Shares
upon which it is stamped, (i) such Shares or Conversion Shares are registered
for resale under the Securities Act, (ii) in connection with a sale transaction,
such holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that a public sale, assignment or transfer of the
Shares or

 

14



--------------------------------------------------------------------------------

Conversion Shares may be made without registration under the Securities Act,
(iii) such holder provides the Company with reasonable assurances that the
Shares or Conversion Shares can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold or (iv) such holder provides the Company with
reasonable assurances that the Shares or Conversion Shares have been or are
being sold pursuant to Rule 144.

 

5.8 Such Purchaser further represents and warrants that after consummation of
the transactions contemplated hereby and by the Certificate of Designation, such
Purchaser, its subsidiaries and affiliates, will not own, immediately upon
giving effect to the transactions contemplated by this Agreement, individually
or in the aggregate, more than 19.9% of the equity securities (or securities
convertible into or exchangeable for common stock) of the Company.

 

5.9 The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares and Conversion Shares
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of such securities may reasonably request in connection with a pledge or
transfer of such securities, including, if such securities are subject to
registration pursuant to Section 10, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

 

SECTION 6. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and each Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchasers of the Shares being purchased and the payment
therefore.

 

SECTION 7. Covenants of the Company. The Company hereby covenants with each
Purchaser that:

 

7.1 Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares for the repayment of indebtedness (as specified and in the amounts
indicated on Schedule 7.1) outstanding as of the Closing Date.

 

7.2 The Company shall not, until such time as the Registration Statement is
declared effective by the Commission, issue any equity securities (or securities
convertible into or exchangeable for equity securities) other than:

 

(a) the issuance of shares of Common Stock or options therefor to employees or
directors of the Company directly or pursuant to a stock option or other equity
based compensation plan duly adopted by a majority of the non-employee members
of the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose;

 

15



--------------------------------------------------------------------------------

(b) the issuance of shares of Common Stock pursuant to the conversion or
exercise of convertible or exercisable securities outstanding as of the date
hereof or, issued pursuant to this Agreement; or

 

(c) the issuance of shares of Common Stock upon conversion of, or as payment of
any dividend or redemption payment on the Convertible Preferred Stock.

 

7.3 Participation in Future Equity Offerings.

 

(a) Subject to the limitations in paragraph (d) of this Section 7.3 and, with
respect to Purchasers holding Series B-2 Convertible Preferred Stock, further
subject to the provisions of Section 18 of the Certificate of Designation, the
Company hereby grants to each Purchaser, a right of first offer with respect to
future sales by the Company of New Securities (as defined below), for a period
of twelve (12) months from the Closing Date.

 

(b) Each time the Company proposes to offer any shares of, or securities
convertible into or exchangeable or exercisable for any shares of, any class of
its capital stock (the “New Securities”), the Company shall first make an
offering of such New Securities to each Purchaser in accordance with the
following provisions:

 

(i) The Company shall notify the Purchasers in writing (the “Section 7.3
Notification”) that it intends to deliver a notice to the Purchasers of the type
contemplated by this Section 7.3(b) (the “Notice”). The Section 7.3 Notification
shall not include any material non-public information concerning the Company.
Promptly following receipt of the Section 7.3 Notification, each Purchaser shall
promptly advise the Company whether it (A) declines to receive the Notice, (B)
agrees to receive the Notice, or (C) directs the Company to deliver the Notice
to a specified person who will receive the Notice on behalf of such Purchaser.
If a Purchaser does not respond to the Section 7.3 Notification within three
business days, it shall be deemed to have agreed to receive the Notice.

 

(ii) The Notice shall state (A) the Company’s bona fide intention to offer such
New Securities, (B) the number of such New Securities to be offered, and (C) the
price and terms upon which it proposes to offer such New Securities; provided
that the Company acknowledges that no such notice shall include any information
that is not required by this subsection (b)(ii).

 

(iii) By written notification received by the Company, within five (5) business
days after receipt its of the Notice, each Purchaser who elected to receive (or
who is deemed to have elected to receive)

 

16



--------------------------------------------------------------------------------

the Notice or to have the Notice delivered to a third party, as provided in
Section 7.3(b)(i), may elect to purchase or obtain, at the price and on the
terms specified in the Notice, up to that portion of such New Securities that
equals the proportion that the number of shares of Convertible Preferred Stock
issued and held by such Purchaser bears to the total number of shares of
Convertible Preferred Stock of the Company then outstanding.

 

(iv) If all New Securities that the Purchasers are entitled to obtain pursuant
to paragraph (ii) above are not elected to be obtained as provided therein, the
Company may, during the thirty (30) calendar day period following the expiration
of the period provided in paragraph (ii) above, offer the remaining unsubscribed
portion of such New Securities to any person or persons at a price not less
than, and upon terms no more favorable to the offeree than those specified in
the Notice. If the Company does not enter into an agreement for the sale of the
New Securities within such period, or if such agreement is not consummated
within sixty (60) days of the execution thereof, the right provided hereunder
shall be deemed to be revived and such New Securities shall not be offered
unless first reoffered to the Purchasers in accordance herewith.

 

(c) The right of first offer in this Section 7.3 shall not be applicable to:

 

(i) the issuance of shares of securities pursuant to a split or subdivision of
the outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (hereinafter referred to as “Common Stock Equivalents”)
without payment of any consideration by such holder for the additional shares of
Common Stock or the Common Stock Equivalents (including the additional shares of
Common Stock issuable upon conversion or exercise thereof);

 

(ii) the issuance of shares of Common Stock or options therefor to employees or
directors of the Company or any of its direct or indirect subsidiaries directly
or pursuant to a stock option or other equity based compensation plan, as
approved by the Board of Directors of the Company;

 

(iii) the issuance of shares of Common Stock (A) in a bona fide, firmly
underwritten public offering under the Securities Act raising aggregate proceeds
of at least $30.0 million or (B) upon exercise of warrants or rights granted to
underwriters in connection with such public offering;

 

(iv) the issuance of shares of Common Stock pursuant to the conversion or
exercise of convertible or exercisable securities outstanding as of the date
hereof, or issued pursuant to this Agreement;

 

17



--------------------------------------------------------------------------------

(v) the issuance of shares of Common Stock in connection with a bona fide
business acquisition by the Company, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise, each as approved by the Board of
Directors of the Company;

 

(vi) the issuance or sale of stock, warrants or other securities or rights to
persons or entities with which the Company has a strategic business relationship
(as determined by a majority of the independent directors on the Board),
provided such issuances are for other than primarily equity financing purposes;
or

 

(vii) the issuance of shares of Common Stock as direct payment of any dividend
or redemption payment on the Convertible Preferred Stock.

 

(d) In addition to the foregoing, the right of first offer in this Section 7.3
shall not be applicable with respect to any Purchaser and any subsequent
securities issuance:

 

(i) if at the time of such subsequent securities issuance, the Purchaser is not
an “accredited investor,” as that term is then defined in Rule 501(a) under the
Securities Act, and such subsequent securities issuance is otherwise being
offered only to accredited investors; or

 

(ii) if after the purchase of the New Securities by the Purchaser pursuant to
this Section 7.3, the Purchaser, its subsidiaries and affiliates, will
beneficially own, individually or in the aggregate, more than 19.9% of the
common stock (or securities convertible into or exchangeable for common stock)
or the voting power of the Company.

 

7.4 Stockholder Approval. The Company shall provide each stockholder entitled to
vote at the next meeting of stockholders of the Company, which shall be not
later than June 30, 2004, a proxy statement, which has been previously reviewed
by each Purchaser and the counsel selected by each Purchaser, soliciting each
such stockholder’s affirmative vote at such annual or special stockholder
meeting for approval of the Company’s issuance of all of the Conversion Shares
as described in this Agreement and as provided by the Certificate of Designation
in accordance with applicable law and the rules and regulations of the NNM (such
affirmative approval being referred to herein as the “Approval”) and the Company
shall use its best efforts to solicit its stockholders’ approval of such
issuance of the Conversion Shares and to cause the Board of Directors of the
Company to recommend to the stockholders that they approve such proposal. Such
proxy statement shall not seek approval of any matters other than the approval
described in the preceding sentence, the election of directors, the approval of
the Company’s existing equity compensation plans and the appointment of the
Company’s independent auditors. The Company shall file such proxy statement with
the Commission as soon as possible but in no event later than May 1, 2004.

 

18



--------------------------------------------------------------------------------

7.5 Filing of Form 8-K. As soon as possible following the Closing, but in no
event after 8:30 A.M., New York time, on the first business day following the
Closing Date, the Company shall file a Form 8-K with the Commission, in the form
required by the Exchange Act, describing (i) the terms of the transactions
contemplated hereby and by the Certificate of Designation, and including as
exhibits to such Form 8-K this Agreement and the Certificate of Designation, and
(ii) the terms of the transaction described in Schedule 4.29, and including any
exhibits required to be filed therewith (the “Announcing Form 8-K”). From and
after the filing of the Announcing Form 8-K with the Commission, no Purchaser
shall be deemed to be in possession of any material nonpublic information
received from the Company, any of its subsidiaries or any of its respective
officers, directors, employees or agents that is not disclosed in the Announcing
Form 8-K. The Company shall not, and shall cause each of its subsidiaries and
its and each of their respective officers, directors, employees and agents not
to, provide any Purchaser with any material nonpublic information regarding the
Company or any of its subsidiaries from and after the filing of the Announcing
Form 8-K with the Commission without the express written consent of such
Purchaser. No Purchaser shall have any liability to the Company, its
subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents for any such disclosure. Subject to the foregoing,
neither the Company nor any Purchaser shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby or
disclosing the name of any Purchaser; provided, however, that the Company shall
issue one or more press releases prior to the 8:30 A.M., New York Time, on the
business day following the date hereof with respect to such transactions (i) in
substantial conformity with the Announcing Form 8-K and (ii) as is required by
applicable law and regulations and the rules of the NNM (provided that each
Purchaser shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release and shall be provided
with a copy thereof).

 

7.6 Reporting Status. (a) Until the later of (i) the date which is one year
after the date as of which the Purchasers may sell all of the Registrable
Securities (as defined below) without restriction pursuant to Rule 144(k)
promulgated under the Securities Act (or successor thereto) and (ii) the date
which is five (5) years from the Closing Date (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the Commission
pursuant to the Exchange Act, and the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would otherwise permit such
termination. The Company shall use its best efforts to maintain the Common
Stock’s designation for quotation on the NNM, the New York Stock Exchange or the
American Stock Exchange. If the Company is not able to maintain such listing,
then the Company shall use its best efforts to have the Common Stock designated
for quotation on the Nasdaq SmallCap Market. Neither the Company nor any of its
subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock from the NNM. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 7.6.

 

(b) The Company shall furnish to any holder of Registrable Securities (as
defined below), promptly upon request (i) a written statement by the Company as
to its compliance with the current public information requirements of Rule
144(c), and (ii) such other information as such holder may reasonably request in
order to avail itself of any similar rule or regulation of the SEC that permits
the selling of any such securities without registration.

 

19



--------------------------------------------------------------------------------

7.7 Irrevocable Transfer Agent Instructions. Promptly following the Closing, the
Company shall issue irrevocable instructions to its transfer agent in the form
attached hereto as Appendix III (the “Irrevocable Transfer Agent Instructions”),
and any subsequent transfer agent, to issue certificates or credit shares to the
applicable balance accounts at The Depository Trust Company (“DTC”), registered
in the name of each Purchaser or its respective nominee(s), for the Conversion
Shares in such amounts as specified from time to time by each Purchaser to the
Company upon conversion of the Shares. Promptly following the effectiveness of
the Registration Statement, the Company shall cause its transfer agent to
receive a completed copy of the letter set forth as Exhibit II to such Appendix
III. Prior to registration of the Conversion Shares under the Securities Act,
all such certificates shall bear the restrictive legend specified in Section
5.7. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 7.7 and stop transfer
instructions to give effect to Section 5.8 will be given by the Company to its
transfer agent and that the Shares and the Conversion Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement. If a Purchaser provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Shares or the Conversion Shares may be made
without registration under the Securities Act or the Purchaser provides the
Company with reasonable assurances that the Securities can be sold pursuant to
Rule 144 without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, the Company shall permit the
transfer, and, in the case of the Conversion Shares, promptly instruct its
transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Purchaser and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchaser by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 7.7 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 7.7, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

7.8 The Company shall use its best efforts to become eligible to register its
common stock using Form S-3 promulgated under the Securities Act and once the
Company becomes eligible to use Form S-3 it shall use its best efforts to
maintain its eligibility to use Form S-3 until the end of the Effectiveness
Period (as defined herein). Assuming the Company files its annual report on Form
10-K on or before March 30, 2004, the Company will be eligible to use Form S-3
on March 30, 2004, immediately after filing such Form 10-K. To the best of its
knowledge, the Company reasonably expects that it will be able to effect such
filing on or prior to such date. The Conversion Shares are included for
quotation or listing on the NNM and the Company shall use its best efforts to
maintain such designation or listing on the NNM, or if such designation or
listing may not be maintained, the Nasdaq SmallCap Market, and if such
designation or listing may not be maintained, the New York Stock Exchange or the
American Stock Exchange. If none of the foregoing listings or designations may
be maintained, then the Company shall use its best efforts to cause the
Conversion Shares to be included for quotation on the Over-the-Counter Bulletin
Board.

 

20



--------------------------------------------------------------------------------

7.9 Form D. The Company shall file a Form D with respect to the Convertible
Preferred Stock and the Conversion Shares at the time, and as required under,
Regulation D, and shall provide a copy thereof to the Purchaser promptly after
filing.

 

7.10 Cash Dividends; Additional Notifications. The Company shall promptly notify
the holders of Shares at any time the Company shall become able or unable, as
the case may be, to lawfully pay cash dividends. However, the parties
acknowledge that the Company’s ability to pay dividends is restricted as of the
date hereof in the manner described in the Disclosure Documents, the exhibits
thereto, and as set forth in Schedule 7.10. The Company shall promptly notify
the Purchasers in writing of the commencement and termination of any Cash
Payment Condition (as defined in the Certificate of Designation). The
information to be set forth in any notice required to be delivered pursuant to
this Section 7.10 shall be simultaneously disclosed to the public, as
contemplated by Regulation FD of the Commission, unless (a) such information has
previously been publicly disclosed or (b) the Company’s Chief Financial Officer
or General Counsel concludes prior to the issuance of such notice, in a writing
to be maintained by the Company and provided to any Purchaser upon written
request, that such information is not material.

 

SECTION 8. Conditions to the Company’s Obligation to Sell.

 

The obligation of the Company to issue and sell the Shares to each Purchaser at
the Closing is subject to the satisfaction, at or before the Closing Date of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Purchaser with prior written notice thereof:

 

(a) Each of the Purchasers shall have executed this Agreement and completed the
questionnaire attached hereto as Appendix II and delivered the same to the
Company.

 

(b) Each of the Purchasers shall have delivered to the Company the purchase
price for the Shares being purchased by such Purchaser at the Closing by wire
transfer of immediately available funds pursuant to the written wire
instructions provided by the Company.

 

(c) The representations and warranties of each Purchaser shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date), and such Purchaser shall have performed, satisfied and complied with the
covenants, agreements and conditions required hereby to be performed, satisfied
or complied with by such Purchaser at or prior to the Closing Date.

 

SECTION 9. Conditions to Each Purchaser’s Obligation to Purchase.

 

9.1 Closing Date. The obligation of each Purchaser hereunder to purchase the
Shares from the Company at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

21



--------------------------------------------------------------------------------

9.2 The Company shall have executed this Agreement and delivered the same to
such Purchaser.

 

9.3 The Certificate of Designation, shall have been filed with the Secretary of
State of the State of Delaware, and a copy thereof certified by such Secretary
of State, or other evidence satisfactory to such Purchaser, shall have been
delivered to such Purchaser.

 

9.4 The Common Stock (x) shall be included for quotation or listing on the NNM
and (y) shall not have been suspended by the Commission or the NNM from trading
on the NNM nor shall suspension of trading by the Commission or the NNM have
been threatened either (A) in writing by the Commission or the NNM or (B) by
falling below the minimum listing maintenance requirements of the NNM.

 

9.5 The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required hereby to be performed, satisfied or complied with by the Company at or
prior to the Closing Date. Such Purchaser shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Purchaser.

 

9.6 Such Purchaser shall have received the opinions of Paul, Hastings, Janofsky
& Walker LLP and Wragge & Co. dated as of the Closing Date, in form, scope and
substance reasonably satisfactory to such Purchaser and in substantially the
forms of Exhibits B-1 and B-2 respectively, attached hereto.

 

9.7 The Company shall have executed and delivered to such Purchaser the stock
certificates evidencing the Shares (in such denominations as such Purchaser
shall request) for the Shares being purchased by such Purchaser at the Closing,
and all of the Shares set forth on Appendix I shall be duly purchased by one or
more of the Purchasers named therein.

 

9.8 The Board of Directors of the Company shall have adopted resolutions
consistent with Sections 4.2 and 4.3 above and in a form reasonably acceptable
to such Purchaser (the “Resolutions”).

 

9.9 As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion or redemption of the Shares, at least 150% of the shares of Common
Stock that are issuable upon conversion or redemption of the Shares on the
Closing Date.

 

22



--------------------------------------------------------------------------------

9.10 The Irrevocable Transfer Agent Instructions shall have been delivered to
and acknowledged in writing by the Company’s transfer agent and the Company
shall deliver a copy thereof to such Purchaser.

 

9.11 The Company shall have delivered to such Purchaser a certificate evidencing
the incorporation and good standing of the Company and each subsidiary of the
Company listed on Exhibit C in such entity’s jurisdiction of incorporation or
organization issued by the Secretary of State (or similar official) of such
jurisdiction of incorporation or organization as of a date within ten (10) days
of the Closing Date.

 

9.12 The Company shall have delivered to such Purchaser a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware as of a date within ten (10) days of the Closing Date.

 

9.13 The Company shall have delivered to such Purchaser a secretary’s
certificate, dated as the Closing Date, certifying as to (A) the Resolutions,
(B) the Certificate of Incorporation and (C) the Company’s Bylaws, each as in
effect at the Closing.

 

9.14 The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Shares
pursuant to this Agreement in compliance with such laws.

 

9.15 The Company shall have delivered to such Purchaser such other documents
relating to the transactions contemplated by this Agreement as such Purchaser or
its counsel may reasonably request.

 

9.16 The Company shall have delivered to such Purchaser a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Closing Date.

 

SECTION 10. Registration of the Shares.

 

10.1 Registration Procedures and Expenses. The Company shall:

 

(a) as soon as reasonably practicable, but in no event later than 30 days
following the Closing Date, prepare and file with the Commission the
Registration Statement on Form S-3, or if such form is not available, another
appropriate available form, relating to the sale by the Purchasers from time to
time of 150% of the shares of Common Stock issuable as a payment of dividends on
the Shares (assuming all dividends are paid in shares of Common Stock for five
years at 90% of the initial Series B Conversion Price) or issuable upon
redemption or conversion of the Shares and issuable as a result of an
anti-dilution adjustment to the Conversion Price under the Certificate of
Designations (collectively, for purposes of this Section 10, the “Registrable
Securities”); in the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall (i)
register the resale of the Registrable Securities on another appropriate form
reasonably acceptable to the holders of a majority of the Registrable Securities
and (ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission;

 

23



--------------------------------------------------------------------------------

(b) use its best efforts, subject to receipt of necessary information from the
Purchasers, to cause the Commission to declare the Registration Statement
effective within the earlier of (i) the fifth business day following the date on
which the Company is so notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comment and (ii) 90 days after the Closing Date;

 

(c) keep the Registration Statement effective pursuant to Rule 415 under the
Securities Act at all times during the Reporting Period, and the Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading;

 

(d) prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement, which prospectus
is to be filed pursuant to Rule 424 under the Securities Act, as may be
necessary to keep the Registration Statement effective at all times during the
Reporting Period, and during the Reporting Period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement;

 

(e) notify each Purchaser in writing of the happening of any event, as promptly
as practicable after becoming aware of such event, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (provided
that in no event shall such notice contain any material, nonpublic information),
and promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver ten (10) copies of such
supplement or amendment to each Purchaser (or such other number of copies as
such Purchaser may reasonable request); and the Company shall also promptly
notify each Purchaser in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each Purchaser by facsimile on the same day
of such effectiveness and by overnight mail), (ii) of any request by the
Commission for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate;

 

(f) amend the Registration Statement, or file a new Registration Statement (on
the short form available therefor, if applicable), or both, so as to cover at
least 100% of the number of such Registrable Securities as of the trading day
immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the

 

24



--------------------------------------------------------------------------------

necessity therefor arises, in the event the number of shares available under a
Registration Statement filed pursuant to Section 10(a) is insufficient to cover
all of the Registrable Securities required to be covered by such Registration
Statement; and the Company shall use it best efforts to cause such amendment
and/or new Registration Statement to become effective as soon as practicable
following the filing thereof;

 

(g) furnish to each Purchaser with respect to the Registrable Securities
registered under the Registration Statement (and to each underwriter, if any, of
such securities) such number of copies of prospectuses and such other documents
as such Purchaser may reasonably request, in order to facilitate the public sale
or other disposition of all or any of the Registrable Securities by such
Purchaser;

 

(h) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by each Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

 

(i) bear all expenses in connection with the procedures in paragraphs (a)
through (n) of this Section 10.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, other than fees and expenses,
if any, of counsel or other advisers to the Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchasers, if any;

 

(j) permit each Purchaser and their counsel to review and comment upon the
Registration Statement and all amendments and supplements thereto at least three
(3) business days prior to its filing with the Commission and not file any
document in a form to which such Purchasers and their respective counsel
reasonably object. The Company and the Purchasers hereby approve the form of the
“Plan of Distribution” section, in substantially the form attached hereto as
Schedule 10.1(h), for filing with the Registration Statement. The Company shall
not submit any amendment or supplement thereto without the prior approval or
each Purchaser or their counsel, which consent shall not be unreasonably
withheld or delayed. The Company shall furnish to each Purchaser’s counsel,
without charge, (i) any correspondence from the Commission or the staff of the
Commission to the Company or its representatives relating to the Registration
Statement, (ii) promptly after the same is prepared and filed with the
Commission, one copy of the Registration Statement and any amendment(s) thereto,
including financial statements and schedules, and all exhibits and (iii) upon
effectiveness of the Registration Statement, ten copies of the prospectus
included in the Registration Statement and all amendments and supplements
thereto.

 

 

(k) use its best efforts to prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify each Purchaser who holds Registrable Securities being sold of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose;

 

25



--------------------------------------------------------------------------------

(l) within two (2) Business Days after a Registration Statement which covers
applicable Registrable Securities is ordered effective by the Commission,
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
Commission in the form attached hereto as Exhibit II to Appendix III;

 

(m) facilitate the timely preparation and delivery of certificates (not bearing
a restrictive legend) representing the Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as Purchasers may reasonably
request and registered in such names as the Purchasers may request; and

 

(n) make available, while the Registration Statement is effective and available
for resale, its Chief Executive Officer, Chief Financial Officer, and Chief
Administrative Officer for questions regarding information which each Purchaser
may reasonably request in order to fulfill any due diligence obligation on its
part.

 

The Company and each Purchaser each acknowledge that an indeterminate number of
the shares of Common Stock that may be issued to the Purchasers as a dividend on
the Shares or upon redemption or conversion of the Shares shall be registered
pursuant to Rule 416 under the Securities Act so as to include in such
Registration Statement any and all such shares of Common Stock which may become
issuable pursuant to the anti-dilution adjustments contained in the Certificate
of Designation (collectively, the “Rule 416 Securities”). In this regard, the
Company agrees to use all reasonable efforts to ensure that the maximum number
of the shares of Common Stock that may be issued to the Purchasers as a dividend
on the Shares on redemption or conversion of the Shares which may be registered
pursuant to Rule 416 under the Securities Act are covered by the Registration
Statement and, absent guidance from the Commission or other definitive authority
to the contrary, the Company shall use all reasonable efforts to affirmatively
support and not to take any position adverse to the position that the
Registration Statement filed hereunder covers all of the Rule 416 Securities.

 

For purposes of this Agreement, the term “Registrable Securities” shall include
any other securities of the Company (or any successor or assign of the Company,
whether by merger, consolidation, sale of assets or otherwise) which may be
issued or issuable to the Purchasers with respect to, in exchange for, or in
substitution of, the securities referenced in Section 10.1(a) above by reason of
any dividend or stock split, combination of shares, merger, consolidation,
recapitalization, reclassification, reorganization, sale of assets or similar
transaction. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities for so long as (A) a registration statement
with respect to the sale of such securities shall have been declared effective
under the Securities Act and such securities shall have been disposed of in
accordance with such registration statement, (B) such securities are sold to the
public pursuant to Rule 144 (or any similar provisions then in force) under the
Securities Act, (C) such securities may be sold by the holder thereof pursuant
to Rule 144(k) (or any similar provisions then in force) under the Securities
Act, as opined to by counsel to the Company for the benefit of the Purchasers,
which opinion is reasonably acceptable to each Purchaser, (D) such securities
have

 

26



--------------------------------------------------------------------------------

been otherwise transferred, a new certificate or other evidence of ownership for
them not bearing the legend restricting further transfer shall have been
delivered by the Company and in the reasonable judgment of the Company
subsequent public distribution of them shall not require registration under the
Securities Act, or (E) such securities shall have ceased to be outstanding.

 

10.2 Transfer of Shares After Registration. Each Purchaser agrees that it will
not effect any disposition of the shares of Common Stock or its right to
purchase the Shares that would constitute a sale within the meaning of the
Securities Act or any applicable state securities laws, except as contemplated
in the Registration Statement referred to in Section 10.1 or as otherwise
permitted by law, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding such Purchaser
or its plan of distribution

 

10.3 Termination of Conditions and Obligations. The restrictions imposed by
Section 5.3 or this Section 10 upon the transferability of the Conversion Shares
shall cease and terminate as to any of the Conversion Shares upon the passage of
two years from the Closing Date or at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.

 

10.4 Information Available. So long as the Registration Statement is effective
covering the resale of the Conversion Shares owned by the Purchaser, the Company
will furnish to the Purchaser:

 

(a) as soon as practicable after available (but in the case of the Annual Report
to the Stockholders, within 150 days after the end of each fiscal year of the
Company), one copy of (i) its Annual Report to Stockholders delivered under
Section 14 of the Exchange Act (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants), (ii) if not included in
substance in the Annual Report to Stockholders, upon the request of Purchaser,
its Annual Report on Form 10-K, (iii) upon request of Purchaser, its quarterly
reports on Form 10-Q, and (iv) a full copy of the particular Registration
Statement covering the Conversion Shares at the Company’s option or issuable
upon conversion of the Shares (the foregoing, in each case, excluding exhibits);

 

(b) upon the reasonable request of the Purchaser, a reasonable number of copies
of any prospectuses included in the Registration Statement with respect to the
Registrable Securities, and any supplements thereto, to supply to any other
party requiring such prospectuses; and the Company, upon the reasonable request
of any Purchaser and with prior notice, will be available to such Purchaser or a
representative thereof at the Company’s headquarters to discuss information
relevant for disclosure in the Registration Statement covering the Conversion
Shares and will otherwise cooperate with any Purchaser conducting an
investigation for the purpose of reducing or eliminating such Purchaser’s
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters, subject to appropriate
confidentiality limitations.

 

27



--------------------------------------------------------------------------------

10.5 Delay in Effectiveness of Registration Statement; Suspension. If the
Registration Statement filed hereunder is not declared effective by the
Commission within 90 days of the Closing Date (the “Required Effective Date”),
for each month (or any prorated portion thereof for partial months) the shares
remain unregistered following the Required Effective Date, the Company shall pay
to each Purchaser an amount equal to 1% of the aggregate purchase price paid by
such Purchaser for its Shares pursuant to Section 2 above. If the Purchaser
shall be prohibited from selling Registrable Securities under the Registration
Statement (a “Suspension”) as a result of (i) more than two (2) Suspensions in
any consecutive 12-month period, (ii) any single Suspension of more than 30
days, or (iii) any Suspensions of more than forty-five (45) days in the
aggregate (including periods covered by (i) and (ii)) in any consecutive
12-month period (the “Allowable Suspensions”), then for each month (or any
prorated portion thereof for partial months) in which a Suspension is in effect
that exceeds the number of suspensions or period restrictions that would be an
Allowable Suspension, the Company shall pay to each Purchaser an amount equal to
1% of the aggregate purchase price paid by such Purchaser for its Shares
pursuant to Section 2 above. Such payments shall be made monthly, in cash until
the Suspension is no longer in effect, and thereafter, with regard to any unpaid
amounts, on the second business day following the date the Suspension is no
longer in effect.

 

SECTION 11. Indemnification.

 

11.1 For the purpose of this Section 11.1:

 

(a) the term “Purchaser/Affiliate” shall mean any affiliate of such Purchaser,
including a transferee who is an affiliate of the Purchaser, any person who
controls such Purchaser or any affiliate of such Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and any
directors, officers, partners, employees, agents, representatives of, and each
Person, if any, who controls the Purchaser or any of its affiliates; and

 

(b) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, exhibit, supplement or amendment included in or relating to,
and any document incorporated by reference in, the Registration Statement
referred to in Section 10.1.

 

11.2 The Company agrees to indemnify and hold harmless each Purchaser and each
Purchaser/Affiliate against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Purchaser or Purchaser/Affiliate may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
Prospectus, financial statements and schedules, and all other documents filed as
a part thereof, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rule
434, of the

 

28



--------------------------------------------------------------------------------

rules and regulations promulgated under the Securities Act, or the Prospectus,
in the form first filed with the Commission pursuant to Rule 424(b) of the
Regulations, or filed as part of the Registration Statement at the time of
effectiveness if no Rule 424(b) filing is required, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state in any such document a material fact required to be stated
therein or necessary to make the statements in any such document, in light of
the circumstances under which they were made, not misleading, or arise out of or
are based in whole or in part on any inaccuracy or breach in the representations
or warranties of the Company contained in this Agreement, or any failure of the
Company to perform its obligations or covenants under this Agreement or under
law, and will promptly reimburse each such Purchaser and each such
Purchaser/Affiliate for any legal and other expenses as such expenses are
reasonably incurred by such Purchaser or such Purchaser/Affiliate in connection
with investigating, defending or preparing to defend, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case to the extent, but
only to the extent, that any such loss, claim, damage, liability or expense
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Purchaser expressly for use therein, or (ii) any statement or omission in
any Prospectus that is corrected in any subsequent Prospectus that was delivered
to the Purchaser at least three (3) days prior to the pertinent sale or sales by
the Purchaser.

 

11.3 Each Purchaser will severally (and not jointly) indemnify and hold harmless
the Company, each of its directors, each of its executive officers, including
such officers who signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Purchaser) insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Purchaser expressly for use therein, and will reimburse the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person for any legal and other expense reasonably
incurred by the Company, each of its directors, each of its officers who signed
the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. In no event will the indemnification
obligation of any Purchaser under this Section 11.3 exceed the net proceeds from
the sale of the Registrable Securities received by such Purchaser.

 

29



--------------------------------------------------------------------------------

11.4 Promptly after receipt by an indemnified party under this Section 11 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 11, promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 11 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 11 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel, reasonably satisfactory to such indemnifying party,
representing all of the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. In no event shall any indemnifying party be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
party shall have approved in writing the terms of such settlement; provided that
such consent shall not be unreasonably withheld. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of, or compromise or consent to the entry of a judgment with respect
to, any pending or threatened claim, action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnification
could have been sought hereunder by such indemnified party unless such
settlement, compromise or consent includes an unconditional release of the
indemnified party from all liability arising out of such claim, action, suit or
proceeding.

 

11.5 If the indemnification provided for in this Section 11 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs 11.2, 11.3 and 11.4 in
respect to any losses, claims, damages, liabilities or expenses referred to
herein, then each applicable indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of any

 

30



--------------------------------------------------------------------------------

losses, claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the private placement of the Shares hereunder or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but the relative fault of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The respective relative benefits received by the Company on the one hand and
each Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by such Purchaser to the Company pursuant to this Agreement for the
Shares purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the “Difference”) between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company, on the one hand, and each Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by such Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 11.4, any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.
The provisions set forth in Section 11.4 with respect to the notice of the
threat or commencement of any threat or action shall apply if a claim for
contribution is to be made under this Section 11.5; provided, however, that no
additional notice shall be required with respect to any threat or action for
which notice has been given under Section 11.4 for purposes of indemnification.
The Company and each Purchaser agree that it would not be just and equitable if
contribution pursuant to this Section 11 were determined solely by pro rata
allocation (even if the Purchaser were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this paragraph. Notwithstanding the
provisions of this Section 11, no Purchaser shall be required to contribute any
amount in excess of the amount by which the Difference exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 11.5 are several and not joint.

 

SECTION 12. Broker’s Fee. Each Purchaser acknowledges that the Company intends
to pay to the Placement Agent a fee in respect of the sale of the Shares to the
Purchasers. Each Purchaser and the Company hereby agree that such Purchaser
shall not be responsible for such fee and that the Company will indemnify and
hold harmless each Purchaser and each Purchaser/Affiliate against any losses,
claims, damages, liabilities or expenses, joint or several, to which such
Purchaser or Purchaser/Affiliate may become subject with respect to such fee.
Each of the parties hereto hereby represents that, on the basis of any actions
and agreements by it, there are no other brokers or finders entitled to
compensation in connection with the sale of the Shares to the Purchasers.

 

31



--------------------------------------------------------------------------------

SECTION 13. Expenses. Irrespective of whether any Closing is effected, the
Company will pay all reasonable expenses of each Purchaser with respect to its
due diligence and legal review and with respect to the negotiation, execution,
delivery and performance of this Agreement, upon receipt of an invoice
therefore; provided however, the aggregate amount per Purchaser paid by the
Company pursuant to this Section 13 shall not exceed $30,000.

 

SECTION 14. Independent Nature of Purchasers. The obligations of each Purchaser
hereunder are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser hereunder. Each Purchaser shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder. The decision of each Purchaser to purchase the Shares
pursuant to this Agreement has been made by such Purchaser independently of any
other Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any of its subsidiaries which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser or any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or the Certificate of Designation, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

 

SECTION 15. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party) or (iii) one (1) business day after deposit with a nationally recognized
overnight carrier, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the Company and the
Purchaser as follows or at such other addresses as the Company or the Purchaser
may designate upon ten (10) days’ advance written notice to the other party:

 

32



--------------------------------------------------------------------------------

(a) if to the Company, to:

 

DDi Corp.

1220 Simon Circle

Anaheim, California 92806

Attn: Timothy J. Donnelly, Esq.

Facsimile: (714) 688-7619

 

(b) if to a Purchaser, at such Purchaser’s address as set forth on the Schedule
of Purchasers.

 

SECTION 16. Changes. This Agreement may not be modified or amended, or
supplemented, and no benefit shall be conferred by the Company to any Purchaser
not explicitly contemplated by this Agreement or the Certificate of Designation,
except pursuant to an instrument in writing signed by the Company and each of
the Purchasers. No provision hereunder may be waived other than in a written
instrument executed by the waiving party, with a copy of such waiver furnished
to the other parties.

 

SECTION 17. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

SECTION 18. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

SECTION 19. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

33



--------------------------------------------------------------------------------

SECTION 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.

 

SECTION 21. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

SECTION 22. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective permitted successors, assigns, heirs,
executors and administrators. The Company may not assign this Agreement or any
of its rights or obligations hereunder without the prior written consent of the
Purchasers. Any Purchaser may assign its rights under this Agreement to any
Person to which such Purchaser assigns any Shares or Conversion Shares, provided
such transferee delivers a statement to the Company in which it agrees in
writing to be bound, with respect to the transferred Shares or Conversion
Shares, by the provisions hereof that apply to “Purchasers.”

 

SECTION 23. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

 

SECTION 24. Remedies, Breaches and Injunctive Relief. The remedies provided in
this Agreement shall be cumulative and in addition to all other remedies
available under this Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief). No remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy. Nothing herein shall limit a Purchaser’s right to pursue actual damages
for any failure by the Company to comply with the terms of this Agreement. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchasers and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, each Purchaser shall be entitled in addition
to all other available remedies, to an injunction restraining any breach,
without the necessity of showing economic loss and without any bond or other
security being required.

 

[Remainder of Page Left Intentionally Blank]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

DDI CORP.

By:

 

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:

 

Timothy Donnelly

Title:

 

Vice President

DEUTSCHE BANK AG, LONDON BRANCH

By:

 

/S/ KEVIN MCGOEY

--------------------------------------------------------------------------------

Name:

 

Kevin McGoey

Title:

 

Authorized Signatory

PORTSIDE GROWTH AND OPPORTUNITY FUND

By:

 

/S/ JEFF SOLOMON

--------------------------------------------------------------------------------

Name:

 

Jeff Solomon

Title:

 

Managing Member

RCG LATITUDE MASTER FUND, LTD.

By:

 

/S/ JEFF SOLOMON

--------------------------------------------------------------------------------

Name:

 

Jeff Solomon

Title:

 

Managing Member

MANCHESTER SECURITIES CORPORATION

By:

 

/S/ MARTIN KOBINGER

--------------------------------------------------------------------------------

Name:

 

Martin Kobinger

Title:

 

Investment Manager



--------------------------------------------------------------------------------

CAPITAL VENTURES INTERNATIONAL

By:

 

/S/ JEREMY GARBER

--------------------------------------------------------------------------------

Name:

 

Elliot Greenberg

Title:

 

Vice President

TOPAZ PARTNERS

By:

 

/S/ JEREMY GARBER

--------------------------------------------------------------------------------

Name:

 

Jeremy Garber

Title:

 

Chief Operating Officer

GABRIEL CAPITAL, L.P.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

COHANZICK HIGH YIELD PARTNERS, L.P.

By:

 

/S/ DAVID K. SHERMAN

--------------------------------------------------------------------------------

Name:

 

David K. Sherman

Title:

 

Authorized Agent

COHANZICK CREDIT OPPORTUNITIES FUND, LTD.

By:

 

/S/ DAVID K. SHERMAN

--------------------------------------------------------------------------------

Name:

 

David K. Sherman

Title:

 

Authorized Agent

COHANZICK ABSOLUTE RETURN MASTER FUND, LTD.

By:

 

/S/ DAVID K. SHERMAN

--------------------------------------------------------------------------------

Name:

 

David K. Sherman

Title:

 

Authorized Agent



--------------------------------------------------------------------------------

ISOTYPE LIMITED

By:

 

/S/ NICHOLAS M. MAOUIS

--------------------------------------------------------------------------------

Name:

 

Nicholas M. Maouis

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

Appendix I

 

Schedule of Purchasers

 

Name and Address of Purchaser

--------------------------------------------------------------------------------

   Series of
Shares to be
Purchased


--------------------------------------------------------------------------------

  

Number of
Shares

to Be
Purchased

--------------------------------------------------------------------------------

   Price Per
Share In
Dollars


--------------------------------------------------------------------------------

  

Aggregate

Price

--------------------------------------------------------------------------------

Deutsche Bank AG, London Branch

   B-2    421,940    $ 47.40    $ 19,999,956.00

Portside Growth and Opportunity Fund

   B-2    210,970    $ 47.40    $ 9,999,978.00

RCG Latitude Master Fund, Ltd.

   B-2    105,485    $ 47.40    $ 4,999,989.00

Manchester Securities Corporation

   B-2    210,970    $ 47.40    $ 9,999,978.00

Capital Ventures International

   B-2    63,291    $ 47.40    $ 2,999,993.00

Topaz Partners

   B-2    63,291    $ 47.40    $ 2,999,993.00

Gabriel Capital, L.P.

   B-2    21,100    $ 47.40    $ 1,000,140.00

Cohanzick High Yield Partners, L.P.

   B-2    15,150    $ 47.40    $ 718,110.00

Cohanzick Credit Opportunities Fund, Ltd.

   B-2    22,750    $ 47.40    $ 1,078,350.00

Cohanzick Absolute Return Master Fund, Ltd.

   B-2    4,291    $ 47.40    $ 203,393.40

Isotype Limited

   B-1    147,679    $ 47.40    $ 6,999,984.00



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASERS

 

(to be read in conjunction with the entire

Purchase Agreement which this follows)

 

A. Complete the following items on BOTH Purchase Agreements (Please sign two
originals):

 

1. Page 35 - Signature:

 

  (i) Name of Purchaser (Individual or Institution)

 

  (ii) Name of Individual representing Purchaser (if an Institution)

 

  (iii) Title of Individual representing Purchaser (if an Institution)

 

  (iv) Signature of Individual Purchaser or Individual representing Purchaser

 

2. Appendix II - Stock Certificate Questionnaire/Registration Statement
Questionnaire:

 

Provide the information requested by the Stock Certificate Questionnaire and the
Registration Statement Questionnaire.

 

3. Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix II to (initially by facsimile with hand copy by
overnight delivery):

 

Houlihan Lokey Howard & Zukin

685 Third Avenue, 15th Floor

New York, NY 10017

Attention: Thomas Reilly

Facsimile: (212) 661-6305

 

B. Instructions regarding the transfer of funds for the purchase of Shares is
below:

 

Wiring Instructions to Anaheim Master Concentration (Union)

 

Dynamic Details, Inc.

Union Bank of California

Account No.: 0700498492

Bank Routing NO: 122000496

Swift Code: BOFCUS33MPK



--------------------------------------------------------------------------------

Appendix II

(Page 1 of 3)

 

DDi Corp.

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.

   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:   

 

--------------------------------------------------------------------------------

2.

   The relationship between the Purchaser of the Shares and the Registered
Holder listed in response to item 1 above:   

 

--------------------------------------------------------------------------------

3.

   The mailing address of the Registered Holder listed in response to item 1
above:   

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

4.

   The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:   

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix II

(Page 2 of 3)

 

DDi Corp.

REGISTRATION STATEMENT QUESTIONNAIRE

 

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

SECTION 2. Please provide the number of shares of common stock that you or your
organization will own immediately after Closing, including those shares of
Common Stock issuable upon conversion of the Shares purchased by you or your
organization pursuant to this Purchase Agreement and those shares purchased by
you or your organization through other transactions:

 

SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

 

¨    Yes  ¨    No

 

If yes, please indicate the nature of any such relationships below:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

SECTION 4. Are you (i) an NASD Member (see definition), (ii) a Controlling (see
definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?

 

Answer:  ¨    Yes  ¨    No If “yes,” please describe below

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Appendix II

(Page 3 of 3)

 

NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

 

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

 

Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its bylaws. (NASD Manual, By-laws Article I, Definitions)

 

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)



--------------------------------------------------------------------------------

Appendix III

 

DDI CORP.

 

[DATE]

 

VIA FACSIMILE

 

Mellon Investor Services

 

ATTENTION:                                                  

 

Dear                     :

 

Reference is made to that certain Purchase Agreement to be entered into by and
among DDi Corp., a Delaware corporation (the “Company”), and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company is issuing
to the holders shares of its Series B Preferred Stock, par value $0.001 per
share (the “Preferred Shares”), which shall be convertible into shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”). This
letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon conversion or redemption of the Preferred Shares or
as payment of a dividend on the Preferred Stock (the “Conversion Shares”) to or
upon the order of a Holder from time to time upon surrender to you of a properly
completed and duly executed Conversion Notice in the form attached hereto as
Exhibit I which has been acknowledged by the Company as indicated by the
signature of a duly authorized officer of the Company thereon. So long as you
have previously received (x) written confirmation from counsel to the Company
that a registration statement covering resales of the Conversion Shares has been
declared effective by the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “Securities Act”), and (y) a
copy of such registration statement, then the certificates representing the
Conversion Shares shall not bear any legend restricting transfer of the
Conversion Shares and should not be subject to any stop-transfer restriction.
Provided, however, that if you have not previously received (i) written
confirmation from counsel to the Company that a registration statement covering
resales of the Conversion Shares has been declared effective by the Commission
under the Securities Act, and (ii) a copy of such registration statement, then
the certificates for the Conversion Shares shall bear the following legend:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE



--------------------------------------------------------------------------------

SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS
OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT
FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE SHARES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT.”

 

and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
in the event a registration statement covering the Conversion Shares is subject
to amendment for events then current.

 

A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares has been declared effective
by the Commission under the Securities Act is attached hereto as Exhibit II.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Purchase Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at                     .

 

Very truly yours,

DDI CORP.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

   

 

ACKNOWLEDGED AND AGREED:

 

MELLON INVESTOR SERVICES

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

EXHIBIT I

 

DDI CORP.

CONVERSION NOTICE

 

Reference is made to the Certificate of Designation of DDi Corp. (the
“Certificate of Designation”). In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series B Preferred Stock (the “Preferred Shares”) of DDi Corp, a
Delaware corporation (the “Company”), indicated below into shares of Common
Stock, par value $0.001 per share (the “Common Stock”), of the Company, as of
the date specified below.

 

Date of
Conversion:_____________________________________________________________________________

 

[Number of Preferred Shares] to be converted:

 

[Stock certificate no(s). of Preferred Shares to be
converted:                         ]

 

Please confirm the following information:

 

Conversion
Price:_______________________________________________________________________________


 

Number of shares of Common Stock to be
issued:_____________________________________________________

 

Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:

 

Issue
to:______________________________________________________________________________________

 

Address:_____________________________________________________________________________________

______________________________________________________________________________________

______________________________________________________________________________________

 

Facsimile
Number:_____________________________________________________________________________

 

Authorization:_____________________________________

    By:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

Dated:__________________________________________

 

Account Number (if electronic book entry
transfer):__________________________________________________

 

Transaction Code Number (if electronic book entry
transfer):___________________________________________



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs Mellon
Investor Services to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated                     
    ,              from the Company and acknowledged and agreed to by Mellon
Investor Services.

 

DDI CORP.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

Mellon Investor Services

 

Attn:                                         

 

Re:         DDi Corp.

 

Ladies and Gentlemen:

 

We are counsel to DDi Corp., a Delaware corporation (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement (the “Purchase Agreement”) entered into by and among the Company and
the buyers named therein (collectively, the “Holders”) pursuant to which the
Company issued to the Holders shares of its Series B Preferred Stock, par value
$0.001 per share, (the “Preferred Shares”) convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”). The
Company agreed, among other things, to register the Registrable Securities (as
defined in the Purchase Agreement), including the shares of Common Stock
issuable upon conversion of the Preferred Shares, under the Securities Act of
1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Purchase Agreement, on                              ,
200    , the Company filed a Registration Statement on Form S-3 (File No.
333-                    ) (the “Registration Statement”) with the Securities and
Exchange Commission (the “Commission”) relating to the Registrable Securities
which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, after telephonic inquiry of a member of the Commission’s staff, that
any stop order suspending its effectiveness has been issued or that any
proceedings for that purpose are pending before, or threatened by, the
Commission and the Registrable Securities are available for resale under the
Securities Act pursuant to the Registration Statement.

 

Very truly yours,

PAUL, HASTINGS, JANOFSKY & WALKER LLP

By:

 

 

--------------------------------------------------------------------------------

 

cc: [LIST HOLDERS]